                Case 1:19-cv-01741-BAM Document 20 Filed 10/02/20 Page 1 of 2



     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                    )       Case No.: 1:19-cv-01741-BAM
13   SANDRA F. NUNES,                               )
                                                    )
14                    Plaintiff,                    )       JOINT STIPULATION AND
                                                    )       ORDER FOR EXTENSION OF TIME TO
15           vs.                                    )       RESPOND TO PLAINTIFF’S OPENING
                                                    )       BRIEF.
16                                                  )
     ANDREW SAUL,                                   )
17   Commissioner of Social Security,               )
                                                    )
18                                                  )
                      Defendant.
19
             IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, and
20
     with the approval of the Court, to extend the time for Defendant to file and serve his Opposition
21
     to Plaintiff’s Opening Brief from October 12, 2020 to November 12, 2020. Good cause exists to
22
     grant Defendant’s request. Since July, Counsel for Defendant (“Counsel”) has had two family
23
     deaths, as well as a recent death of a friend last month due to COVID-19 complications. Counsel
24
     has been out on intermittent family and bereavement leave to be with her family during this
25
     difficult time. As a result, Counsel became behind on her heavy caseload. Currently, Counsel
26
     has over 100+ active social security matters with two or more dispositive motions due per week
27
     until late October. Due to Counsel’s unexpected leave and heavy caseload, Counsel needs
28
     JS for Extension of Time,                                      Case No 1:19-cv-01741-BAM

                                                        1
                Case 1:19-cv-01741-BAM Document 20 Filed 10/02/20 Page 2 of 2



 1   additional time to respond to the issues raised by Plaintiff’s Opening Brief. Counsel is also
 2   expected to be out of the office on the date of the current filing deadline. This is Defendant’s
 3   first request for an extension. The parties further stipulate that the Court’s Scheduling Order
 4   shall be modified accordingly. Defendant makes this request in good faith with no intention to
 5   unduly delay the proceedings.
 6                                                 Respectfully submitted,
 7
     Dated: September 30, 2020                     /s/ Jonathan Pena
 8
                                                   (*as authorized by email on September 29, 2020)
 9                                                 JONATHAN PENA
                                                   Attorney for Plaintiff
10
11
     Dated: September 30, 2020                     MCGREGOR W. SCOTT
12
                                                   United States Attorney
13                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
14                                                 Social Security Administration
15
16                                         By      /s/ Tina L. Naicker
                                                   TINA L. NAICKER
17                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
18
19
                                                  ORDER
20
             Pursuant to the parties’ stipulation, and good cause appearing, Defendant’s request for
21
     an extension of time to file a response to Plaintiff’s Opening Brief is GRANTED. Defendant’s
22
     response shall be filed on or before November 12, 2020. All other deadlines in the Court’s
23
     Scheduling Order are modified accordingly.
24
     IT IS SO ORDERED.
25
26       Dated:      October 1, 2020                          /s/ Barbara    A. McAuliffe               _
27                                                        UNITED STATES MAGISTRATE JUDGE

28
     JS for Extension of Time,                                    Case No 1:19-cv-01741-BAM

                                                      2
